Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to the drawing objection, applicant filed new drawing of figures 1-12 on 07/08/2021, which overcomes the drawing objection. Therefore the drawing objection is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-16 and 18-19 are indicated. The claimed invention as a whole, disclosed a cooking apparatus comprising a base comprising a heating plate and an inner pot located over the heating plate; a lid is closable over the inner pot to form a cooking chamber, including a hot air system and a stirrer drive device; a processor measures upper and lower temperatures using upper and lower temperature sensors, respectively; the processor compares the upper and lower temperatures to upper and lower temperature sensor settings, respectively; the processor adjusts power to a hot air heating element such that the upper temperature approaches the upper temperature sensor setting when the upper temperature differs from the upper temperature sensor setting and adjusts power to the heating plate when the lower temperature differs from the lower temperature sensor setting such that the lower temperature approaches the lower temperature sensor setting.

Reference Zhang teaches an air frying pot apparatus, comprises a base and a lid is closable over the inner pot to form a cooking chamber, including a hot air system and a stirrer drive device 
Reference Xu teaches a stir-frying apparatus, comprising a base including a heating plate, a lid comprising is closable over an inner pot to form a cooking chamber, a stirrer drive device located at the bottom of the pot, and a temperature sensor for measuring the temperature inside the pot and communicate to a microcomputer to allow the microcomputer control the power of the heating device. 
Reference Hack teaches a pressure cooking appliance, comprising a base including a heating plate and a lid is closable over the inner pot to form a cooking chamber, and upper and lower temperature sensors coupled with a processor to control the power of the heater.
 Reference Harrison teaches a cooking appliance, comprising a base including a heating plate, a lid is closable over the inner pot to form a cooking chamber including a hot air system, a stirrer drive device located on the bottom of the pot, a temperature sensor coupled with a processor to control the power of the heater. 
The limitations of “a lid closeable over the inner pot to form a cooking chamber, wherein the lid comprises a hot air system configured to direct hot air into the cooking chamber and a stirrer drive device configured to be attached to a stirrer and wherein the hot air system comprises a hot air heating element; an upper temperature sensor located in the lid; a lower temperature sensor located in the base” and the function of the processor “measuring an upper and a lower temperature using the upper and the lower temperature sensor, respectively;  comparing the upper and the lower temperature to an upper and a lower temperature sensor setting, respectively;  when the upper temperature differs from the upper temperature sensor setting, adjusting power to the hot air heating element such that the upper temperature approaches the upper temperature sensor setting; and when the lower temperature differs from the lower temperature sensor setting, adjusting power to the heating plate such that the lower temperature approaches the lower temperature sensor setting” are not suggested or taught by any of the references, and one of ordinary skill in the art would not found obvious teaching or motivation among the references above and other references to meet the limitation in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761